DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Davison et al. (USPUB 2015/0270734) in view of Miller et al. (USPUB 2017/0110902).

As to Claim 1, Davison discloses a case for an electronic device, comprising: a casing element comprising a back surface, wherein the back surface comprises an interfacing layer enclosed in the casing element; one or more sidewalls connected to the base surface (Figure 8, Element 640).  Davison does not expressly disclose an electronic circuitry located in the interfacing layer, wherein the electronic circuitry comprises a plurality of charging adapters.  Miller discloses electronic circuitry located in the interfacing layer, wherein the electronic circuitry comprises a plurality of charging adapters (Figure 9, Element 26 and 28).  It would have been obvious to one having ordinary skill in the art at the time of this invention to take the teachings of Miller’s electronic circuitry and add it to the device of Davison, in order to provide multiple connection points.

As to Claim 3, Davison and Miller disclose the case of claim 1, further comprising a charging connector, wherein the charging connector is positioned on an outside of the casing element, and further wherein the charging connector is configured to be coupled through the electronic circuitry to a charging terminal of the electronic device (Miller Figure 9, Elements 26 and 28).
As to Claim 4, Davison and Miller disclose the case of claim 1, further comprising a charging connector, the auxiliary connector positioned on an outside of the casing element, wherein the auxiliary connecter is coupled through the auxiliary splitter to the audio output terminal of the electronic device (Miller Figure 9, Element 30).
As to Claim 5, Davison and Miller disclose the case of claim 1, further comprising the charging connector connected to a charging cable, wherein the charging cable is connected to a breakout board, wherein the breakout board is configured to distribute power to one or more connecting cables (Miller Figure 9, Element 80).
As to Claim 6, Davison and Miller disclose the case of claim 5, wherein the one or more connecting cables are wired in a parallel arrangement (Miller Elements 26 and 28).
As to Claim 7, Davison and Miller disclose the case of claim 6, wherein one or more connecting cables are connected to the one or more charging adapters at a first end, wherein the second end of the one or more charging adapters is a connector for receiving and connecting a compatible cord (Miller Paragraph 37).

As to Claim 9, Davison and Miller disclose the case of claim 7, wherein one of the charging adapters is a lightning adapter, wherein one or more connecting cables are connected to the lightning adapter at a first end, wherein the second end of lightning adapter is a lightning connector for receiving and connecting to a lightning cord (Davison Paragraph 139).
As to Claim 10, Davison and Miller disclose the case of claim 1, wherein one of the charging adapters is a micro USB adapter, wherein one or more connecting cables connected to the micro USB adapter at a first end, wherein the second end of micro USB adapter is a micro USB connector for receiving and connecting to a USB C cord (Davison Paragraph 139).
As to Claim 11, Davison and Miller disclose case of claim 1, wherein one of the charging adapters is a USB adapter, wherein one or more connecting cables connected to the USB adapter at a first end, wherein the second end of USB adapter is a USB connector for receiving and connecting to a micro USB cord (Davison Paragraph 139).
As to Claim 12, Davison and Miller disclose case of claim 1, wherein one of the charging adapters is a USB C adapter, one or more connecting cables connected to the USB C adapter at a first end, wherein the second end of USB C adapter is a USB C connector for receiving and connecting to a USB C cord (Davison Paragraph 139).
As to Claim 13, Davison and Miller disclose case of claim 1, wherein the electronic device a mobile computing device (Davison Paragraph 3).


As to Claim 15, Davison and Miller disclose case of claim 14, wherein one of the plurality of charging adapters is a lightning adapter, wherein a connecting cable of the one or more connecting cables is 
As to Claim 16, Davison and Miller disclose case of claim 15, wherein one of the plurality of charging adapters is a micro USB adapter, wherein a connecting cable of the one or more connecting cables is configured to connect to the micro USB adapter at a first end, wherein the second end of the micro USB adapter is a micro USB connector for receiving and connecting to a USB C cord (Davison Paragraph 139).
As to Claim 17, Davison and Miller disclose case of claim 16, wherein one of the plurality of charging adapters is a USB adapter, wherein a connecting cable of the one or more connecting cables is configured to connect to the USB adapter at a first end, wherein the second end of the USB adapter is a USB connector for receiving and connecting to a micro USB cord (Davison Paragraph 139).
As to Claim 18, Davison and Miller disclose case of claim 17, wherein one of the plurality of charging adapters is a USB C adapter, wherein the connecting cable of the one or more connecting cables is configured to connect to the USB C adapter at a first end, wherein the second end of the USB C adapter is a USB C connector for receiving and connecting to a USB C cord (Davison Paragraph 139).
As to Claim 19, Davison and Miller disclose case of claim 18, further comprising a charging connector, wherein the charging connector is positioned on an outside of the casing element, wherein the charging connector is coupled through the electronic circuitry to a charging port of the electronic device, wherein the charging connector is configured to connect to a charging cable, wherein the charging cable is configured to connect to a breakout board, wherein the breakout board is configured to distribute power to the one or more connecting cables (Miller Figure 9, Element 80).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J GRANT whose telephone number is (571)270-5820. The examiner can normally be reached Monday - Friday 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571)272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.